July 17, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          MARY L. JAMES, Appellant

NO. 14-13-00312-CV                          V.

HOUSTON HOUSING AUTHORITY AND TARANTINO PROPERTIES, INC.,
                          Appellees
              ________________________________

      This cause, an appeal from the judgment in favor of appellees, Houston
Housing Authority and Tarantino Properties, Inc., signed April 1, 2013, was heard
on the transcript of the record.

      We have inspected the record and find that we lack jurisdiction over
appellant, Mary L. James’s, appeal from the portion of the judgment awarding
possession of the premises to appellees, Houston Housing Authority and Tarantino
Properties, Inc. We therefore order that portion of the appeal DISMISSED.

     We otherwise find no error in the judgment. We order the remainder of the
judgment of the court below AFFIRMED.

      We order appellant, Mary L. James, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.